Citation Nr: 1216808	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to service connection for a skin disease, for accrued benefits purposes.

4.  Entitlement to service connection for a lung disorder, for accrued benefits purposes.

5.  Entitlement to service connection for a left foot disability, for accrued benefits purposes.

6.  Entitlement to service connection for ulcers, for accrued benefits purposes.
7.  Entitlement to service connection for an eye disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her stepdaughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1981.  He died in April 2007.  The appellant in the current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran testified at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.
(The decision below addresses all issues of entitlement to service connection for accrued benefits purposes.  The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran died in April 2007.

2.  At the time of the Veteran's death, there were claims pending for service connection for diabetes mellitus, a skin disease, a lung disability, a left foot disability, an eye disability, and ulcers.

3.  The evidence of record at the time of the Veteran's death failed to disclose current diagnoses of diabetes mellitus, a skin disability, a left foot disability, or ulcers.

4.  The Veteran's lung cancer and chronic obstructive pulmonary disorder did not originate in service or until many years later and were not otherwise etiologically related to service.

5.  The Veteran did not have an eye disability that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the Veteran did not have diabetes mellitus that was the result of disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011).

2.  For the purpose of accrued benefits, the Veteran did not have a skin disability that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).

3.  For the purpose of accrued benefits, the Veteran did not have a lung disability that was the result of disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011).

4.  For the purpose of accrued benefits, the Veteran did not have a left foot disability that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).

5.  For the purpose of accrued benefits, the Veteran did not have ulcers that were the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).

6.  For the purpose of accrued benefits, the Veteran did not have an eye disability that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the appellant filed an application for dependency and indemnity compensation benefits, including for accrued benefits, in May 2007.  In July 2007, the RO sent to the appellant a letter informing her that before it could proceed with her claim, it must first be determined whether she was in fact the Veteran's surviving spouse for VA benefits purposes.  The letter also advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter requested information concerning the Veteran's service in Vietnam and informed the appellant of what evidence was required to substantiate an accrued benefits claim.  

The Board finds that this letter satisfies the aforementioned Quartuccio notice requirements but is defective in that it did not provide notice to the appellant with respect to the notice elements required by Dingess for how VA determines disability ratings and effective dates.  However, with respect to the notice defects as they pertain to Dingess, as this decision is denying the appellant's accrued benefits claims, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's service treatment records (STRs), VA outpatient treatment records, and the Veteran's death certificate.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); 38 C.F.R. § 3.1000(d)(4) (2011).  In this regard, the appellant not has not identified any outstanding VA or service records pertinent to the accrued benefits claims.
Regarding the duty to assist, because the outcome of the accrued benefits claims must based on evidence in the file at date of death, VA has no obligation to seek a medical opinion in connection with the appellant's claims of service connection for accrued benefits purposes because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

"[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2011).  A "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier."  38 C.F.R. § 3.160(d); see Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).

The Veteran died in April  2007.  The appellant filed an application for DIC benefits, including for accrued benefits, in March 2007.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  A review of the record shows that in May 2006, the Veteran filed an application for VA disability compensation, seeking service connection for, among other things, diabetes mellitus, a skin condition, lung problems, a left foot disability, ulcers, and an eye disability.  No adjudicative action was taken on the Veteran's claims prior to his April 2007 death.  Thus, because the Veteran's claims were pending at the time of his death, an adjudication of the claims of service connection for diabetes mellitus, a skin condition, lung problems, a left foot disability, ulcers, and an eye disability for accrued benefits purposes is appropriate.  See Jones, supra ; 38 C.F.R. §§ 3.160(d), 3.1000.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A.  Diabetes Mellitus

As noted above, adjudication of a claim of service connection for accrued benefits must be "based on evidence in the file at date of death."  38 U.S.C. § 5121(a).  "[E]vidence in the file at date of death" includes "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death."  38 C.F.R. § 3.1000(d)(4) (2011); see also Hyatt v. Peake, 22 Vet. App. 211, 214 (2008) (noting that "the accrued benefits claim is explicitly limited to the evidence 'in the file' at the date of the veteran's death"), aff'd sub. nom Hyatt v. Shinseki, 566 F.3d 1364, 1370 (Fed.Cir.2009).

A review of the evidence of record at the time of the Veteran's death, to include records constructively in the claims folder, fails to disclose a diagnosis of diabetes mellitus.  Although the Veteran indicated on his benefits application that he had been diagnosed as having diabetes mellitus in 2005 and was receiving treatment for such at the Dallas, Texas, VA medical center (VAMC), the Veteran's treatment records from the Dallas VAMC do not indicate a diagnosis of diabetes mellitus.  Notably, a September 2005 treatment note recorded a blood glucose reading of 131 and indicated that the Veteran was referred for diabetes mellitus education and classes and nutrition.  The September 2005 treatment note stated only: "Will work on diet for now."  Also in September 2005, the Veteran was referred for an eye consultation.  The reason for the request was stated to be: "vision correction, DM."  However, the Veteran's records do not show that diabetes mellitus was formally diagnosed.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of evidence of record at the time of the Veteran's death showing that he had been diagnosed as having diabetes mellitus, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for diabetes mellitus for accrued benefits purposes must be denied.  

In finding that the evidence of record at the time of the Veteran's death failed to disclose a current diagnosis of diabetes mellitus, the Board is aware that the appellant testified during her January 2012 hearing that the Veteran had been diagnosed with diabetes mellitus and been prescribed insulin from a private hospital in February 2007.  However, the appellant's newly presented lay statements concerning Veteran's claimed disability may not be properly considered in the adjudication of service connection for diabetes mellitus for accrued benefits purposes.  See 38 U.S.C. § 5121 (accrued benefits claim must be "based on evidence in the file at date of death"); Hyatt, supra.  

The Board further finds that even if the references to "DM" in the Veteran's VA treatment records were considered to be evidence of a current diagnosis of diabetes mellitus, service connection for accrued benefits purposes would remain denied.  In that regard, the Board notes that the Veteran's STRs are silent for complaints or treatment related to diabetes mellitus.  The Veteran's post-service medical records fail to make any reference to diabetes mellitus until 2005.  Indeed, in March 2004, the Veteran's blood glucose level was shown to be 78.  Further, the Veteran himself, in applying for service connection for diabetes mellitus, indicated that he was not diagnosed until 2005.  The record also contains no nexus evidence linking diabetes mellitus to his active military service.

Based on this evidence, there is no indication that diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1981.  Thus, service connection is not warranted for diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Moreover, medical nexus evidence linking the Veteran's diabetes mellitus to military service is not shown.  Consequently, service connection is not warranted for diabetes mellitus on a direct basis.  See Davidson, supra.

In addition, the law provides that there are certain diseases, such as type II diabetes mellitus, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2011).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see 38 C.F.R. § 3.313 (2011).

In response to a request for information regarding the Veteran's service in Vietnam, the National Personnel Records Center (NPRC) verified that the Veteran had served aboard the USS Dewey, which was in the official waters of Vietnam from January 14, 1968, to January 29, 1968, from March 30, 1968, to April 12, 1968, and from April 21, 1968, to May 6, 1968.  The NPRC stated, however, that the Veteran's personnel record did not contain enough information to make a definitive statement regarding in country service.  The evidence of record extant at the time of his death contains no indication that the Veteran stepped foot on the land of Vietnam or served on its inland waterways.  Moreover, the Veteran had submitted no evidence, to include his own lay assertions, suggesting that he was in fact exposed to herbicides in service.  Consequently, the Board finds that, even if the evidence was considered sufficient to establish a current diagnosis of diabetes mellitus, service connection is not warranted for diabetes mellitus on a presumptive basis for diseases associated with exposure to herbicides, as there is no evidence establishing such exposure.  See 38 C.F.R. §§ 3.307(a)(6).

B.  Skin Disability

In claiming service connection for a skin disability, the Veteran did not specify the type of skin disability for which he was claiming benefits.  An August 1968 STR indicates that the Veteran was seen for pruritic eczematous lesions on his feet and elbows and a pruritic popular rash on his forearm and abdomen.  The clinician felt that such lesions and rash were due to a fungal infection.  In December 1971, the Veteran was treated for cellulitis of the left foot, secondary to intertrigo infecting organism.  In February 1972, he was treated for distal foot eczema.  It was noted that he would continue to have that disease for the foreseeable future but that his prognosis should be excellent with continued application of the appropriate skin lubricants and careful foot hygiene.  The Veteran's STRs also shows complaints of a rash on his arm.  A March 1979 treatment shows a complaint of eczema and in September 1979, the Veteran was diagnosed with probable atopic eczema.  

A review of the Veteran's post-service medical records fails to disclose complaints or treatment related to eczema, cellulitis, or any other skin disability.  There is no evidence that the Veteran had been prescribed medication for treatment of a rash or other skin disability.  In September 2005, the Veteran's skin was observed to be normal.  

As noted above, the Court has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  After review of the record, the Board finds that service connection for a skin disability for accrued benefits purposes is not warranted.  While the evidence clearly documents treatment for a skin disability in service, the weight of the evidence does not establish a current diagnosis of a skin disability.  There is no lay or medical evidence of record extant at the time of the Veteran's death to show any current complaints of a skin disability.  In this regard, the Board reiterates that the lay testimony presented at the January 2012 hearing may not be properly considered in the adjudication of service connection for a skin disability for accrued benefits purposes.  See 38 U.S.C.A. § 5121; Hyatt, supra.  

Further, given that the evidence of record at the time of the Veteran's death failed to demonstrate current or present manifestations of the same skin diseases treated in service, or any indication that the Veteran had experienced eczema, rashes, or any other skin disease since service, service connection cannot be established through the chronicity or continuity of symptomatology provisions set forth in 38 C.F.R. § 3.303(b).  See Savage, supra.
C.  A lung disorder

In applying for VA disability compensation, the Veteran made a general claim of service connection for "lung problems."  A review of the evidence of record at the time of the Veteran's death shows that he had been diagnosed as having lung cancer and chronic obstructive pulmonary disorder (COPD).  Accordingly, the Board will consider whether service connection is warranted for either such disability diagnosed at the time of the Veteran's death.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that it is the responsibility of VA to consider alternate current conditions within the scope of the claim).

The Veteran's STRs are unremarkable for signs or symptoms related to lung cancer or COPD.  In 1958, he was diagnosed as having tuberculosis, pulmonary, arrested, minimal.  The hospitalization summary noted that a routine chest x-ray taken in February 1958 showed a "mass" in the left apex.  X-rays taken during the course of hospitalization showed a small infiltrate at the left apex which represented an apical pleural scar or small parenchymal infiltrate.  There appeared to be some fine calcification in the area.  The remainder of the lung fields was clear, save for a mild pleural diaphragmatic adhesion on the left base.  The clinician noted that chest x-rays taken in 1955 had also showed an apical lesions and that there had been no appreciable change since that time.  It was therefore felt that the Veteran had an arrested process in the left upper lobe, possibly tuberculosis in origin.

In December 1972, the Veteran was seen for a stab wound to his right chest.  A complete physical examination was essentially negative except for pharynx erythematous.  No shortness of breath or other respiratory symptoms were noted and chest films were clear except for a small amount of questionable atelectasis at the right base.  Auscultation revealed bilateral widespread coarse ronchi, probably secondary to heavy smoking.  An October 1974 chest film was essentially within normal limits.  

The Veteran's post-service medical records show that he was seen at the Dallas, Texas, VA medical center (VAMC) in March 2004 for complaints of a cough, fatigue, weight loss, and loss of appetite.  No significant past medical history was noted.  The Veteran reported that he generally had a "smokers cough," but that a week prior his cough started becoming productive of copious yellow sputum.  He denied chest pain and shortness of breath.  A chest computed tomography (CT) scan showed a mixed cystic/solid mass like density, concerning for malignancy.  The clinician noted that the Veteran's symptoms were concerning for tuberculosis versus other chronic infection versus malignancy.  A bronchoscopy was recommended, but the Veteran refused.  It is noted that he was subsequently treated at a private hospital for pseudomas pneumonia.  An April 2005 computed tomography (CT) scan showed improvement in the lesion noted in 2004, but revealed evidence of severe emphysematous changes and some increased interstitial markings.  

Upon review of the evidence of record at the time of the Veteran's death, the Board can find no basis upon which to award service connection for COPD or lung cancer.  Indeed, although the Veteran's STRs contain a diagnosis of tuberculosis in 1958, they fail to disclose any further evidence of tuberculosis or a chronic respiratory disorder in service.  There is no evidence suggesting a continuity of symptoms since service.  The record also contains no nexus evidence linking COPD or lung cancer to the Veteran's active military service, to include the single instance of arrested pulmonary tuberculosis.

The Board has also considered whether the Veteran's lung cancer qualifies for service connection on a presumptive basis for diseases associated with exposure to herbicides.  See 38 C.F.R. §§ 3.309(e).  (The Board notes that COPD is not a disease associated with herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(7); 3.309(e).)  However, as discussed above, although there is evidence that that Veteran served on the USS Dewey, which was in the official waters of Vietnam, at the time of his death, the evidence of record contained no indication that the Veteran had stepped foot on the land of Vietnam or served on its inland waterways.  Moreover, the Veteran had submitted no evidence, to include his own lay assertions, suggesting that he was in fact exposed to herbicides in service.  Consequently, the Board finds that service connection is not warranted for lung cancer on a presumptive basis for diseases associated with exposure to herbicides.  See 38 C.F.R. §§ 3.309(e).  

The Board has also considered whether the Veteran's diagnosed lung cancer and/or COPD are related to asbestos exposure in service.  See VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (providing a non-exclusive list of asbestos-related respiratory diseases/abnormalities, to include: asbestosis, interstitial pulmonary fibrosis, lung cancer, bronchial cancer, cancer of the larynx, and cancer of the pharynx).  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).

In this regard, the Board notes that based on the Veteran's military occupational specialty (MOS) as a machinist mate, the RO conceded in-service exposure to asbestos.  Merely conceding this particular issue of in-service asbestos exposure, however, does not equate to a successful claim.  Medical-nexus evidence is still required.  See VAOGCPREC 04-00.  

Upon review of the evidence of record at the time of the Veteran's death, the Board finds that the preponderance of the evidence is against entitlement to service connection for lung cancer or COPD as due to asbestos exposure.  While VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure, there is simply no evidence to suggest that the Veteran's lung cancer or COPD was due to or a consequence of his exposure to asbestos in service.  Indeed, VA treatment records are silent for any mention of clinical indications or diagnoses such as interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, or mesotheliomas of the pleura relating the Veteran's lung cancer or COPD to asbestos.  

Based on the lack of evidence suggesting that the Veteran's lung cancer or COPD may have been related to asbestos exposure, or otherwise related to service, the Board can find no basis upon which to award service connection for a lung disability for accrued benefits purposes, as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).

D.  A left foot disability

The Veteran's STRs show that in August 1957, he was treated for a puncture wound on the medial aspect of the left volar arch.  The Veteran reported puncturing his foot on a paint scraper.  The wound was noted to be one and a half inches in length and one-half inch deep.  Strands of the plantar aponeurosis were injured, but there was no nerve, muscle, or artery damage.  The Veteran was treated with penicillin and tetanus toxoid and a furacin dressing was placed over the wound.  Following observation that no infection was present, a secondary intention suturing of the wound was performed on August 7, 1957, after which the Veteran was discharged to light duty.  

A 1972 Medical Board report concerning the Veteran's diagnosis of left foot cellulitis noted that the Veteran had developed left foot dermatitis after returning from Vietnam.  It was indicated that he was "well" prior to that time.  It was also noted that the Veteran had been seen by the Surgical Service for excision of a foreign body granulation tissue from the right index proximal interphalangeal joint.  The Medical Board stated that then-present examination of the Veteran's feet revealed essentially normal feet, save for the resolving excision area of his foot.  A 1973 Medical Board report noted that physical examination of the Veteran's feet revealed no pertinent physical findings other than the skin of his feet.  Neither Medical Board report made any mention of the Veteran's previously sustained puncture wound.  Moreover, medical examination reports dated in May 1961, January 1968, April 1969, and February 1971 are silent for any foot disabilities and his feet were clinically evaluated as normal on all four examinations.  

A review of the Veteran's post-service medical records fails to disclose complaints or treatment related to the left foot.  Indeed, other than applying for service connection for a foot disability, the record that stood at the time of the Veteran's death contains no evidence of a foot disability or foot symptomatology.  Thus, while the Veteran clearly sustained a puncture wound to his left foot in service, as the record contained no evidence of current left foot disability at the time of his April 2007 death, the Board finds that service connection for a left foot disability for accrued benefits purposes is not warranted.  See Brammer, supra.

In finding that service connection for a left foot disability is not warranted for accrued benefits purposes, the Board again stresses that the lay testimony presented at the January 2012 hearing may not be properly considered in the adjudication of a claim of service connection for accrued benefits purposes.  See 38 U.S.C.A. § 5121; Hyatt, supra.  

E.  Ulcers

A review of the Veteran's STRs shows that he was diagnosed as having duodenal ulcer disease in November 1996.  In April 1967, it was noted that his duodenitis had completely resolved.  Thereafter, the Veteran made numerous abdominal and digestive complaints.  In August 1974, he was diagnosed as having peptic ulcer disease.  
Although it is well documented that the Veteran suffered from ulcers and related symptomatology in service, there is no post-service evidence that was of record at the time of his death showing a current diagnosis of ulcers.  Nor is there any evidence showing chronicity or continuity of symptomatology since service.  Indeed, the Veteran made no assertion of continued treatment or symptoms since service on his application for benefits, and in March 2004 it was specifically noted that the Veteran did not have a peptic ulcer disease.  Again, the lay testimony presented at the January 2012 hearing may not be properly considered in the adjudication of service connection for ulcers for accrued benefits purposes.  See 38 U.S.C.A. § 5121; Hyatt, supra.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the claim for service connection for ulcers for accrued benefits purposes.  Because the evidence of record at the time of the Veteran's death failed to establish that he was then currently suffering from ulcers or related symptomatology, there is no basis upon which a finding of service connection for accrued benefits purposes can be made.  See Brammer, supra. 

F.  An eye disability

Save for a single notation of eyeball tenderness in July 1976, at which time it was suspected that the Veteran had mononucleosis, a review of the Veteran's STRs fails to reveal treatment or complaints related to the eyes.  Furthermore, the Veteran's post-service medical records, contained in or constructively the record at the time of his death, reveal no evidence of a currently diagnosed eye disability, save for a provisional diagnosis of vision correction rendered as part of a vision consultation request.  It is unclear whether the Veteran was ever seen in the eye clinic.  However, regardless of whether the Veteran was suffering from any loss of visual acuity at the time of his death, the then-extant evidence of record fails to establish a nexus between any vision loss and service.  At the time that the Veteran filed for service connection for an eye disability, he did not assert that he had been experiencing eye symptoms since service.  His STRs contain no evidence of a chronic eye disability in service.  There is no evidence of complaints related to the eyes between service and September 2005.

Accordingly, even assuming that, based on the September 2005 provisional diagnosis, the Veteran had a current diagnosis of vision loss at the time of his death, service connection for an eye disability is not warranted for accrued benefits purposes as two crucial elements of service connection have not been shown.  Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently). 


ORDER

Service connection for diabetes mellitus, for accrued benefits purposes, is denied.

Service connection for a skin disease, for accrued benefits purposes, is denied.

Service connection for a lung disability, for accrued benefits purposes, is denied.

Service connection for a left foot disability, for accrued benefits purposes, is denied.

Service connection for ulcers, for accrued benefits purposes, is denied.

Service connection for an eye disability, for accrued benefits purposes, is denied.


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  


The Veteran died in April 2007.  His cause of death was listed on his certificate of death as lung cancer.  No other immediate cause, underlying cause, or significant condition contributing to death was listed on the death certificate.  The appellant has asserted her belief that the Veteran's lung cancer was due his due to his exposure in service to either herbicides or asbestos. 

In November 2007, a VA medical opinion was obtained for the purpose of determining whether it was at least as likely as not that the Veteran's lung cancer was related to service, to include exposure to asbestos.  The reviewer noted that the Veteran had been seen at the Dallas VAMC in March 2004, at which time a chest x-ray showed lesion of undetermined origin in the right lung.  A follow-up CT scan was done in April 2005, which showed improvement in the lesion noted in 2004, but noted severe emphysematous changes and some increased interstitial markings.  The reviewer indicated that the Veteran had received private treatment, but was last seen at the VAMC in 2005.

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

A March 2007 VA treatment record shows that since September 2005, the Veteran had received most of his medical care from non-VA resources.  It was noted that he had been diagnosed with lung cancer and that the appellant had requested the Veteran be considered for admission to a VA facility for hospice care.  Although it is clear from the record that, prior to his death, the Veteran had received private treatment related to lung cancer, it does not appear that any effort has been made to obtain any such private treatment records.  The Board finds that records related to treatment for the Veteran's lung cancer may be relevant to the appellant's claim of service connection for the cause of the Veteran's death and as such, a complete record, which includes all records of the Veteran's treatment, to include his private treatment records, is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  Accordingly, because it appears that there are outstanding records potentially relevant to the appellant's claim of service connection for the cause of the Veteran's death, the Board finds that the claim must be remanded in order to obtain any available private treatment records.  See Golz, supra; 38 C.F.R. § 3.159(c)(2).

If private treatment records related to the Veteran's lung cancer are obtained, the claims folder should be forwarded to the VA clinician who provided the November 2007 medical opinion, if still available, with a request that he provide an addendum to his report that specifically considers the private medical evidence and any other lay or medical evidence associated with the claims folder on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion).  

The Board notes that that in the context of a claim for DIC benefits, VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Review of the record discloses that the appellant was not provided with VCAA notice as required by Hupp, supra.  Specifically, the appellant was informed only that to support her claim for DIC benefits, the evidence must show that the Veteran either died while on active duty, or died from a service-connected injury or disease, and of the evidence necessary to substantiate a claim of service connection.  On remand, the appellant should be provided with a new VCAA-notice letter that complies fully with the requirements of Hupp, supra.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate her claim of service connection for the cause of the Veteran's death and entitlement to DIC benefits, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who treated the Veteran for his lung cancer since service.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  The appellant should be requested to sign the necessary authorizations for release of such private medical records to VA.

(The appellant is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that it is she who is ultimately responsible for submitting any private medical evidence.) 

3.  If, after the development in paragraphs 1 and 2 above has been completed, and private records related to treatment of the Veteran's lung cancer are provided to VA, the claims folder should be provided to the clinician who rendered the November 2007 medical opinion, if he is still available, with a request that he provide an addendum that takes into account any information obtained on remand, to specifically include any x-ray reports or private treatment records related to the Veteran's diagnosis and treatment of lung cancer.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's lung cancer was etiologically related to service, to include his exposure to asbestos or to any other pulmonary disorder noted in service.

If private treatment records are received in response to the development requested above and November 2007 examiner is no longer available, the AOJ should arrange for review of the claims folder by another appropriately qualified clinician to opine as to question posed above.  

A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If any reviewer determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical reviewer for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


